Citation Nr: 0924347	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  02-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus (DM).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law 
Judge in August 2004 concerning the issue listed on the title 
page of this decision.  A transcripts of the hearing is 
associated with the claims file.


FINDINGS OF FACT

The Veteran's diabetes mellitus is productive of requiring 
insulin and hypoglycemic agent and a restricted diet; 
however, diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities is not shown.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 20 percent for DM, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, and 4.120, Code 7913 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was not provided compliant 
notice prior to the grant and assignment of a 20 percent 
rating for the service-connected diabetes mellitus.  The 
Board, however, finds that the Veteran had actual knowledge 
concerning the notice requirements as outlined in Dingess.  
In this regard, in December 2006, the Veteran was given 
notice which complied with Dingess.   Following such notice, 
the Veteran's claim was readjudicated in a July 2007 
supplemental statement of the case.  Additionally, the 
Veteran's hearing testimony indicated that he had knowledge 
of the type of evidence necessary to substantiate his claim.  
Additionally, the Veteran was given laws and regulations in a 
statement of the case and supplemental statements of the case 
regarding his claim for a higher rating for diabetes 
mellitus.  Given these circumstances, the Veteran had an 
opportunity to fairly participate in the adjudication of his 
appeal.  As such, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

The Veteran's extensive service treatment records (STRs) are 
associated with his claims file.  VA has secured all 
pertinent records identified.  The Veteran was afforded 
multiple VA examinations and a Board hearing.  In December 
2006, the Veteran stated that he had no additional evidence 
to submit.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased disability ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Because the present appeals stem from initial 
ratings assigned, the Board must consider the entire time 
periods involved and contemplate staged ratings where 
warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Rating for-Diabetes Mellitus, Currently Evaluated 
as 20 Percent Disabling

Service connection was established for DM associated with 
herbicide exposure by rating decision of March 2002.  A 20 
percent rating was provided, effective from June 6, 2001, the 
date of the Veteran's claim for this disability.  By rating 
decision of April 2003, the evaluation was continued at 20 
percent, but the effective date of the Veteran's DM was 
changed to May 8, 2001.  This evaluation is in effect to this 
date.  

Under this section, a 20 percent evaluation is assigned for 
DM requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for DM requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for DM requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Complications of DM are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note (1) 
(2008).

For the reasons outlined below, a rating in excess of 20 
percent for DM is not warranted.  

Records from the Social Security Administration (SSA) show 
that in a November 2000 decision, an Administrative Law Judge 
(ALJ) from the SSA concluded that the Veteran was disabled 
since November 2000 primarily due to lumbar neuropathy and 
associated pain manifestations in his spine.  The SSA 
decision did not reference diabetes, nor did it indicate that 
the Veteran required insulin with a restriction of 
activities.  Included in these records is a June 2000 medical 
examination conducted in connection with the Veteran's 
application for disability benefits.  The examination 
disclosed that the Veteran required oral hypoglycemic agents 
to control his DM; however, regulation of activities was not 
noted.  In fact, the examiner expressly concluded that the 
Veteran had no limitations other than those associated with 
repetitive bending and lifting. 

A November 2001 VA diabetes mellitus examination report 
reveals that the Veteran started on insulin last month.  He 
also took oral medication for treatment of his diabetes.  The 
Veteran denied any restriction of activities due to diabetes 
mellitus.  He denied any history of diabetic retinopathy.  
The examiner diagnosed diabetes mellitus, type II, good 
glycemic control.

VA outpatient treatment records from August 2000 to June 2003 
are also associated with the claims folder.  An August 2000 
VA clinical report advised the Veteran of necessary 
"lifestyle modifications" to control his DM, which 
expressly included weight reduction, healthy eating, 
exercise, and moderation of alcohol intake. (Emphasis added).  
VA progress notes from February 2001, March 2002, June 2002, 
and October 2002 show that Veteran was consistently 
encouraged to exercise and maintain a healthy diet.  A 
clinical note from December 2002 reveals that the Veteran was 
placed on insulin to better control his blood sugar.  Other 
clinical records from the relevant time period contain 
similar notations of insulin therapy and diet restrictions.  
In particular, he was instructed to limit his intake of 
sugary foods, and adhere to an 1800-calorie American Dietetic 
Association (ADA) diet.  

In August 2004, the Veteran testified at a Travel Board 
hearing with respect to the severity of his diabetes 
mellitus.  The Veteran's representative asserted that his 
condition had significantly changed since the time of his 
last VA examination, and thus, a current examination was 
warranted because he now required insulin to regulate his 
diabetes.  He further stated that the Veteran would have been 
on insulin earlier [than October 2001] but for the fact that 
he was "driving trucks and you cannot get a license for 
driving a truck if you're on insulin."  When asked by the 
representative if his activities were limited due to his 
diabetes, the Veteran responded affirmatively and explained 
that he was told by his physicians that he should not drive.  

In September 2006, the Veteran underwent a VA examination for 
evaluation of his DM.  It was noted that he was taking both 
oral medications and insulin for control of his blood sugar.  
He reported an average of two hypoglycemic episodes per year, 
which he stated he knew how to manage.  He had not required 
hospitalization for ketoacidosis, diabetic coma, or 
hypoglycemia.  He was diagnosed approximately 12 years prior 
to examination.  He reported a weight loss/gain of 5 pounds, 
but his weight was essentially stable.  He had no diabetic 
eye problems.  He had some numbness/tingling of his feet, and 
reported that he was unable to walk more than half a block 
due to pain associated with his service-connected peripheral 
vascular disease.  He saw his diabetic care provider once 
every 2 months.  Notably, there was no restriction of routine 
daily activities or occupational duties; although he did 
report that he was not currently exercising.  He noted that 
he was able to attend to his daily activities, including 
vacuum cleaning, by taking frequent breaks.  The pertinent 
diagnosis was adult onset DM, fair glycemic control.  

After a thorough review of the record, there is no medical 
evidence demonstrating that the Veteran's rating should be 
increased for his DM.  He is on medication for his condition, 
takes oral medication and insulin, his diet is to be 
monitored, and he is scheduled to see his diabetic care 
provider every two months.  Despite his poor and sometimes 
suboptimal control of his diabetes, requiring more than one 
daily injection of insulin, regulation of activities is not 
shown.  When examined in November 2001, he denied any 
restrictions of his activities.  At his September 2006 VA 
examination, the Veteran reported that he was still able to 
engage in daily activities, including vacuuming, albeit he 
takes longer to do them with frequent breaks.  Additionally, 
VA clinical notes clearly reflect that the Veteran was 
repeatedly encouraged to exercise and maintain a healthy 
diet.  There is simply no evidence of record which suggests a 
regulation of activities.  Therefore, based upon a full 
review of the record, the Board finds that the evidence is 
against the assignment of a rating greater than 20 percent 
for diabetes mellitus for any time period of the appeal, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Finally, consideration has also been given regarding whether 
the schedular evaluation is inadequate, thus requiring that 
the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned (20 
percent) is provided for certain manifestations of the 
service-connected disorder; however, the medical evidence 
very clearly reflects that such manifestations are not 
present here.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's diabetes mellitus (i.e., insulin and a restricted 
diet).  Notably, the Veteran has not required frequent 
hospitalization due to the service-connected diabetes.  

Furthermore, the record does not indicate that the Veteran's 
service-connected diabetes has caused marked interference 
with employment.  Rather, the evidence shows that the Veteran 
began working for National Steel in 1976 as a truck driver.  
In 1998, he stopped driving trucks.  His job classification 
changed and he began to load trucks.  Between February and 
July 1999, he was treated for back pain.  On July 30, 1999, 
he was seen for complaints of severe back pain, and since 
that time he had not worked.  In August 1999, his physician 
took him off work and he filed a Worker's Compensation Claim.  
He was awarded Social Security Disability benefits in 
November 2000, primarily for a back disorder.  In October 
2001, he began taking insulin for diabetes mellitus.  

As noted above, the statement made by the Veteran's 
representative at his August 2004 hearing does not allege 
marked interference with employment due to the service-
connected diabetes mellitus.  Rather, the representative 
simply discussed that the Veteran would have been on insulin 
earlier than October 2001, but that he was driving trucks and 
could not get a license for driving a truck if he was on 
insulin.  The evidence does not show that the veteran has or 
have had marked interference with employment due to the 
service-connected diabetes mellitus.  Rather, the evidence 
shows that he stopped working due to a worked related back 
injury.  There is no evidence that his diabetes mellitus 
actually caused marked interference in employment.  
Therefore, in the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration 
of an extraschedular rating was not prejudicial.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


